CONCURRING AND DISSENTING OPINION BY
WECHT, J.
I join the learned majority in its determination that the limitation of liability contained in PECO Energy Co. (“PECO”)’s tariff fails to disclaim PECO’s exposure to claims in strict product liability. However, the majority also concludes that the limitation of liability as a whole is not an exculpatory clause, and that the clause therefore is enforceable. With this conclusion, I am constrained to disagree. After close review, I find the clause exculpatory in its effect, and therefore void as against public policy. Accordingly, I respectfully dissent from the majority’s ruling on that issue.
I begin by incorporating by reference the majority’s thorough discussion of the factual and procedural background of this case, as well as its interpretation and articulation (albeit not its application) of our holdings in Behrend v. Bell Tel. Co., 242 Pa.Super. 47, 363 A.2d 1152, 1157-58 (1976), and DeFrancesco v. Western Pennsylvania Water Co., 329 Pa.Super. 508, 478 A.2d 1295 (1984). See Maj. Op. at 923-28. I agree with the trial court, the parties, and the majority that State Farm Fire & Casualty Company (“Appellant”)’s first issue must be decided principally in such light as is shed by our prior decisions in Behrend and DeFrancesco. Notwithstanding my reliance on the majority’s discussion of these cases, a brief review is necessary to establish the basis for my disagreement with the majority’s ruling.
In Behrend, this Court, noting that the validity of limitation of liability clauses in a utility’s tariff had yet to be addressed by any Pennsylvania appellate court, surveyed other jurisdictions to establish an analytic framework. 363 A.2d at 1164-66. We held:
[T]he tariffs setting rates and limiting liability ... have the force of law and *932their reasonableness is to be determined by the [Commonwealth’s Public Utility Commission (“PUC”)]. [PUC’s] exclusively granted supervisory and regulatory powers and its special expertise are thought to designate it the exclusive body to consider questions relating to regulation and structure of the utilities and service to the consumer. Therefore, [PUC] is the appropriate body to evaluate the tariffs filed with it and determine their reasonableness, fairness and consistency with established policies. The courts’ jurisdiction in considering issues which involve public utilities and the regulation thereof is in “aid and not in derogation of the jurisdiction of the commission,” and thus requires the application of the [PUC-]approved tariffs to the facts of the given case.
Id. at 1164-65 (quoting Waters v. Pac. Tel. Co., 12 Cal.3d 1, 114 Cal.Rptr. 758, 759, 523 P.2d 1161 (1974)). The Court concluded that, because Bell’s tariff was properly filed under the law, and did not categorically disclaim all liability, the Court was bound to “enforce its provisions as they apply to both Bell and its customer.” Id. at 1166. This Court proposed only the following restrictions on the forms of liability that Bell Telephone Co. permissibly could limit or disclaim: “[T]he limitation in the tariff is not enforceable if the damage is caused by willful or wanton conduct by Bell. The weight of authority supports interpreting the tariff limitations to extend only to acts of ordinary negligence and exclude conduct found to be willful, malicious, or reckless.” Id.
Later, in DeFrancesco, we narrowed Behrend’s holding. Rule 17 of the defendant water company’s tariff in DeFrances-co provided as follows:

Liability of Company

(a) The company shall not in any way or under any circumstances be held responsible to any person or persons for any loss or damage for any deficiency in the pressure, volume or supply of water due to any cause whatsoever. The Company will undertake to use reasonable care and diligence in order to prevent and avoid interruptions and fluctuations in the service, but it cannot and does not guarantee that such will not occur.
(b) The Company shall in no event be liable for any damage or inconvenience caused by reason of any break, leak or defect in the Customer’s service pipe or fixtures.
DeFrancesco, 478 A.2d at 1305 (Spaeth, J., concurring, joined on this issue by the majority). This Court recognized the Beh-rend holding as entrusting to PUC the prerogative to “evaluate the reasonableness of tariffs,” but distinguished the limitation clause before it from the clause in Behrend:
[W]hile [Behrend] involved what was clearly a limitation of liability, this case involves what is just as clearly an exculpatory clause.... To determine the reasonableness of a limitation of liability requires striking a balance of benefits and burdens, and to do that requires PUC’s expertise in ratemak-ing: the benefit of low rates is balanced against the burden of limited recovery. However, the determination of the validity of an exculpatory clause, which absolves the utility from all liability, is not an inquiry peculiarly within PUC’s expertise, but rather one that courts are familiar with. Accordingly, while we continue to recognize the authority of PUC to determine the reasonableness of rates, which determination includes the determination of the reasonableness of a limitation of liability, we believe that it was the trial court’s responsibility initially, and ours *933on appeal, to determine the validity of Rule 17 as an exculpatory clause.
DeFrancesco, 478 A.2d at 1306 (citations and internal quotation marks omitted; emphasis added).
We then quoted the Restatement (Second) of Contracts § 195 for the proposition that “[a] term exempting a party from tort liability for harm caused negligently is unenforceable on grounds of public policy if ... the term exempts one charged with a duty of public service from liability to one to whom that duty is owed for compensation for breach of that duty.” DeFrancesco, 478 A.2d at 1306.1 We held that Section 195 “is a correct statement of the public policy of the Commonwealth.” Id. (citing Warren City Lines, Inc., v. United Refining Co., 220 Pa.Super. 308, 287 A.2d 149 (1971)). In Warren City Lines, which involved the purported transfer of liability by contractual agreement between private parties, we expressed concern that an exculpatory clause eliminates any incentive for the risk-transferring party to use reasonable care. “This creates a particularly dangerous situation for the public where 1) the party transferring the risk is better able to prevent loss or reduce the risk associated with loss, or 2) where the party to whom the risk has been transferred does not fully realize the responsibility which it has received.” Id. at 151-52. We found the private-party circumstance in Warren City analogous to the water utility situation in DeFrancesco, noting 1) the lack of incentive to ensure an adequate water supply without the threat of liability for damages; 2) that the utility owned and had exclusive responsibility for maintenance and repair of its facilities; and 3) that “it was doubtful that [the utility’s] customers were generally aware of its exculpatory clause and ... knew of their purported responsibility for damages caused by an inadequate water supply.” DeFrancesco, 478 A.2d at 1307. Consequently, we found Rule 17 void as against public policy.
Turning to Rule 12.1, I restate the limitation of liability for ease of reference:
12.1 LIMITATION ON LIABILITY FOR SERVICE INTERRUPTIONS AND VARIATIONS. [PECO] does not guarantee continuous regular and uninterrupted supply of service. The Company may, without liability, interrupt or limit the supply of service for the purposes of making repairs, changes, or improvements in any part of its system for the general good of the service or the safety of the public or for the purpose of preventing or limiting any actual or threatened instability or disturbance of the system. The Company is also not liable for any damages due to accident, strike, storm, riot, fire, flood, legal process, state or municipal interference, or any other cause beyond the Company’s control.
In all other circumstances, the liability of the Company to customers or other persons for damages, direct or consequential, including damage to computers and other electronic equipment and appliances, loss of business, or loss of production caused by any interruption, *934reversal, spike, surge or variation in supply or voltage, transient voltage, or any other failure in the supply of electricity shall in no event, unless caused by the willful and/or wanton misconduct of the Company, exceed an amount in liquidated damages equivalent to the greater of $500 or two times the charge ■ to the customer for the service affected during the period in which such interruption, reversal, spike, surge or variation in supply or voltage, transient voltage, or any other failure of supply in electricity occurs. In addition no charge will be made to the customer for the affected service during the period in which such interruption, reversal, spike, surge or variation in supply or voltage, transient voltage, or any other failure in the supply of electricity occurs. A variety of protective devices and alternate power supplies that may prevent or limit such damage are available for purchase by the customer from third parties.
Behrend and DeFrancesco thus establish a two-step interpretive framework for assessing the effect of a PUC approved tariff: a first round to assess whether a tariffs effect is exculpatory and thus per se unenforceable in the context of a utility’s tariff seeking to limit liability; and, if it is not, a second stage to determine the effect of the limitation of liability clause on the claims presented.
The first portion of the first paragraph of Rule 12.1, ending with “disturbance of the system,” plainly is exculpatory, but only as to damages incurred as a consequence of interruptions or limitations of supply. The critical second part of the first paragraph excludes liability categorically for “any damages due to accident, strike, storm, riot, fire, flood, legal process, state or municipal interference, or any other cause beyond the Company’s control.” This section purports to preclude all liability arising from the enumerated events and contingencies, and hence is exculpatory in its domain.
Only the second paragraph purports to provide limited compensation that more closely resembles the formulaic damages provided by the limitation clause at issue in Behrend — ostensibly, for those events not encompassed in the first, exculpatory paragraph. In light of the sweep of the first paragraph, particularly its last sentence, Appellant argues that this second paragraph is no more than window-dressing designed to disguise the exculpatory intent and effect of the provision taken as a whole. Brief for Appellant at 18.
It is noteworthy that PECO makes no effort to reconcile or integrate Rule 12.1’s first paragraph with its second. Instead, PECO repeatedly references its second-paragraph carve-out for damages caused by “willful and/or wanton misconduct.” PECO discusses the exception as though it is a matter of grace rather than a form of liability that the law precludes PECO from disclaiming. The majority chooses to grant PECO the benefit of this hollow argument. Maj. Op. at 929-30 (citing the willful and/or wanton language and concluding that, “[tjherefore, while Rule 12.1’s second paragraph may limit the amount of recovery, such does not amount to an exculpatory clause”).
Behrend, however, held that such liability cannot be disclaimed even by an otherwise valid limitation clause. 363 A.2d at 1166. Put simply, the “willful and/or wanton” exclusion offers the consumer no right to recover that he does not already have as a matter of settled Pennsylvania law, and by itself is immaterial to the analysis of the limitation clause’s exculpatory character. Reinforcing this point, the limitation in DeFrancesco was deemed exculpatory despite the enduring availability, as a mat*935ter of law, of damages arising from willful or wanton misconduct. See Behrend, supra. Thus, the explicit allowance of damages for willful and/or wanton misconduct, which is gratuitous in any event, cannot save, without more, an otherwise exculpatory limitation on liability from being deemed unenforceable.
The majority, finding that Rule 12.1 is not exculpatory as a matter of law, proposes that the proper application of Rule 12.1 in this case be resolved by resort to contract interpretation principles, and particularly pursuant to the Restatement (Second) of Contracts § 195. Maj. Op. at 935-36. I agree.
The intent of the parties to a contract governs our interpretation of the contract. The best indicator of the parties’ intent is found in the language of the instrument, provided it is clear and unambiguous. See Certain Underwriters at Lloyds v. Hogan, 852 A.2d 352, 354 (Pa.Super.2004) (“Generally, courts are to go no further than the plain meaning of the contract language.”); Ranieli v. Mut. Life Ins. Co. of Amer., 271 Pa.Super. 261, 413 A.2d 396, 400 (1979); Maj. Op. at 927-28.
The same is not true, however, when the language of the contract is ambiguous.
The terms of a contract are ambiguous when the terms of a contract are reasonably or fairly susceptible of different constructions and are capable of being understood in more than one sense.... [T]he language is ambiguous if the language is obscure in meaning through indefiniteness of expression or has a double meaning.
Profit Wize Marketing v. Wiest, 812 A.2d 1270, 1275 (Pa.Super.2002) (internal quotation marks and citations omitted). When we are confronted with ambiguous language, we must construe that language in favor of the non-drafting party. Id.
Similarly, when a contract is one of adhesion, we must construe ambiguities in that contract strictly in favor of the party disadvantaged by the contract’s adhesive nature — in this case, Appellant’s consumer subrogors. See, e.g., Ranieli, 413 A.2d at 400 (“[I]t is well settled that insurance policies are in essence contracts of adhesion, and consequently any ambiguities or uncertainties in language are construed strictly against the insurer and in favor of coverage,” i.e., in favor of the insured as the party with effectively no bargaining power); Chepkevich v. Hidden Valley Resort, L.P., 607 Pa. 1, 2 A.3d 1174, 1189 (2010) (quoting Topp Copy Prods., Inc., v. Singletary, 533 Pa. 468, 626 A.2d 98, 99 (1993)) (holding that, among the three criteria that a private-party exculpatory clause must satisfy to be valid, “each party must be a free bargaining agent to the agreement so that the contract is not one of adhesion”). An adhesion contract is “[a] standard-form contract prepared by one party, to be signed by the party in a weaker position, [usually a] consumer, who has little choice about the terms.” See Black’s Law Dictionary 318-19 (7th ed.); accord Chepkevich, 2 A.3d at 1190.
With these well-established principles of contract interpretation in mind, I turn to the disclaimer at issue herein. First, I believe it to be indisputable that the tariff at issue is a contract of adhesion, inasmuch as it fits the textbook definition perfectly. There can be no question that utility companies employ form tariffs, and that these will not be revised at a customer’s request. Unless an individual of a Luddite bent prefers to live as he might have done a century or more ago, he has little choice but to accept the terms that the utility places before him.
My belief that the tariff at issue in this case is ambiguous requires more development, which is the subject of the detailed *936textual analysis and discussion that follow. The net result of my observations, however, is that I would construe the ambiguous terms of the tariff, qua adhesion contract, strictly in favor of Appellant. I believe that the majority errs in declining to do the same.
Rule 12.1 declares that “[t]he Company is ... not liable for any damages due to accident, strike, storm, riot, fire, flood, legal process, state or municipal interference, or any other cause beyond the Company’s control.” Allowing, as set forth above, that PECO could not disclaim liability for willful or wanton misconduct even if it tried, see Behrend, supra, it is difficult to identify a plain-language reading of “any damages due to accident” and the litany of other excluded categories of harms that follow that leaves any residual liability outside that imposed as a matter of law for willful or wanton misconduct.
As the majority correctly notes, “accident” primarily is defined as “[a]n unexpected, undesirable event,” or more generally “an unforeseen incident.” American Heritage College Dictionary 8 (3d ed.1993). I am confident that PECO considers a catastrophic power surge to be an “unexpected, undesirable event.” And if PECO is correct that the surge was caused by lightning, that surely is encompassed by the word “storm.”
However, it is necessary to consider whether the clause disclaiming liability for “any other cause beyond the Company’s control” affects the majority’s all-encompassing reading of the word “accident.” First, it is interesting that PECO maintains, and the majority agrees, that what is alleged to have occurred here — ie., a power “surge” or “spike,” whether due to lightning or a different cause — was not foreseeable. PECO’s claim seems somewhat disingenuous in light of the last sentence of Rule 12.1. In that sentence, after the rule arguably disclaims every form of liability that the law permits PECO to disclaim for damages arising from such causes, PECO offers that “[a] variety of protective devices ... that may prevent or limit such damage are available for purchase by the customer from third parties.” Evidently, damage from “spikes” and “surges” in electricity is foreseeable after all, and can be managed by commercially available “protective devices.”
Second, given the collective breadth of the terms that follow the word “accident” in Rule 12.1, which encompass everything from “storm” to “legal process,” the limitation clause, by its plain language, at least arguably precludes liability, quite literally, for any harm arising from events “beyond [PECO’s] control.” If we assume that PECO does not consider unintentional service interruptions to be within its control, and in light of the broad language regarding what count as matters beyond PECO’s control, as well as our long-standing reluctance to apply disclaimers of liability in the context of adhesion contracts, it remains very difficult to see what matters might remain as to which PECO would be liable under the first paragraph. Regardless, to the extent that PECO ventures a textually colorable interpretation that affords some restricted domain of liability in excess of that imposed by law, one must conclude that Rule 12.1 is ambiguous in critical regards, and subject to those interpretive precepts that require us to prefer an interpretation that favors Appellant as the non-drafting and disadvantaged party.
The majority, however, neglects to incorporate these additional categories and the ambiguity they engender into its analysis. Instead, the majority focuses exclusively on the rule’s particular reference to “accidents” and its elastic clause, arguably redundant relative to the other specific exclusions, precluding all liability for “any *937other cause beyond the Company’s control.” Even more problematically, the majority, ostensibly reading Rule 12.1’s terms as unambiguous, supports its ruling by creating a specific reference to negligence where none exists. The majority does so by injecting the definition of “accident” (again excluding the several other categories of harms expressly enumerated in the same sentence), which undeniably incorporates the notion of an “unforeseeable” event (another word omitted from Rule 12.1), into the textual phrase “eause[s] beyond the Company’s control” and mixing the result with the observation that “foreseeability” is an element of negligence. The majority reduces this resultant admixture to the dubious conclusion that the exclusion of all liability for “eause[s] beyond the Company’s control” does not exclude all liability for negligence claims. Accordingly, the majority concludes that the provision as a whole is not exculpatory.
However, reams of prior precedent establish that general contractual terms must yield to more particular terms. This rule is ever so much more important when the general term purports to extend a list of particular terms. See Marcinak v. S.E. Greene Sch. Dist., 375 Pa.Super. 486, 544 A.2d 1025, 1027 (1988) (“[SJpecific provisions of a written contract ordinarily will be regarded as qualifying the meaning of broad general terms in relation to a particular subject.”); Restatement (Second) of Contracts § 203 (“In the interpretation of a promise or agreement or a term thereof ... specific terms and exact terms are given greater weight than general language .... ”). Thus, causes beyond PECO’s control must be bounded, or at least informed, by the full list preceding the phrase — not just the word “accident,” the rather general term relied upon by the majority, but also the neglected terms “strike, storm, riot, fire, flood, legal process, [or] state or municipal interference.”
Obviously, these events are sufficiently “foreseeable” to be enumerated in advance. Moreover, as a practical matter, negligence in the context of supplying electricity often, if not always, will arise in connection with just such events, precisely as Appellant alleges in this case. Even if the majority were correct that the “beyond PECO’s control” language implicitly incorporates notions of foreseeability, which, in turn, necessarily entail that PECO intended residual liability for negligence — in itself, a bridge two steps too far given the requirement of specificity in contract language disclaiming liability — the enumerated excluded categories of liability-creating causes following the word “accident” surely incorporate all, or at least a vast majority, of conceivable negligence claims. Put simply, the clause the majority tortures into one preserving some exposure to damages for negligence simultaneously excludes many, if not all, frameworks in which negligence might actually occur in connection with the delivery of electricity. Hence, that clause either has the de facto effect of excluding liability for negligence entirely, or it is utterly incoherent. For this reason, I believe the majority’s interpretation is untenable.
Precisely because we seek to parse a provision susceptible to multiple interpretations, we must assess Rule 12.1 as a whole rather than in its constituent parts, and seek to make sense of it in its entirety. See Bethlehem Steel Corp. v. MATX, Inc., 703 A.2d 39, 42 (Pa.Super.1997) (quoting Marcinak, 375 Pa.Super. 486, 544 A.2d 1025, 1027 (1988)) (“[I]n construing a contract, each and every part of it must be taken into consideration and given effect, if possible, and the intention of the parties must be ascertained from the entire instrument.”). Moreover, we must resolve any ambiguity in favor of Appellant as the disadvantaged party, interpreting the ex*938culpatory clause “strictly” as something disfavored by the law and with “every intendment against the party who seeks immunity from liability”; asking whether the contract “spell[s] out the intention of the parties with the greatest of particularity”; and declining to infer any intention from “words of general import.” Richard’s 5 & 10, Inc. v. Brooks Harvey Realty Investors, 264 Pa.Super. 384, 399 A.2d 1103, 1104-05 (1979) (quoting Employers L.A.C. v. Greenville B. Men’s A., 423 Pa. 288, 224 A.2d 620, 622 (1966)).
I have examined the first paragraph of Rule 12.1 above. The second paragraph, which leads with the phrase “[i]n all other circumstances,” purports to provide instances of at least partially compensable damages that might result from those circumstances, including “damage to computers and other electronic equipment and appliances, loss of business or loss of production caused by any interruption, reversal, spike, surge or variation in supply or voltage, transient voltage, or any other failure in the supply of electricity.” Manifestly, “interruption” and “any other failure in the supply of electricity” are encompassed as a matter of plain language in the contingencies identified in the first portion of the first paragraph. That leaves damages resulting from a “reversal, spike, surge, or variation in supply or voltage, [or] transient voltage” arising from sources within PECO’s control as the only plausible bases for the limited damages allowed in the second paragraph. But I discern no basis to conclude that any of these events would not be “accidental” on any fair reading of that word, whether negligently so or otherwise. Similarly, I am not persuaded that any such damages that were not accidental would not be facially barred as caused by one of the other categories of events for which liability is absolutely excluded by the first paragraph. Consequently, I believe that Rule 12.1, interpreted in favor of Appellant, must be read as exculpatory and thus unenforceable. Given the negotiating disadvantages facing any PECO consumer, language with such obfuscatory effect, if not intent, cannot be sufficient to shield PECO from virtually all liability for catastrophic loss.
In DeFrancesco, we qualified our deference to PUC-approved tariffs with our historically broad skepticism regarding disclaimers of liability, especially in the public sector and in cases where the parties to the agreement do not bargain on an equal footing. Cf. Employers Liability Ass. Corp., Ltd., v. Greenville Business Men’s Assoc., 423 Pa. 288, 224 A.2d 620 (1966) (finding private parties’ exculpatory clause valid if (1) it is not a matter of interest to the public or State; (2) the contract relates entirely to parties’ private affairs; and (3) each party is a free bargaining agent and the clause is not in effect a contract of adhesion); accord Zimmer v. Mitchell & Ness, 253 Pa.Super. 474, 385 A.2d 437, 439 (1978).2 Drawing upon Warren City Lines and section 195 of the Restatement, we took into account concerns regarding the more powerful party’s incentive to protect consumers:
*939[T]he party transferring the risk has no incentive to use reasonable care when it is held harmless for all losses resulting from its own negligence, and its insurer has no incentive to provide the transfer- or with loss prevention services or inspection. This creates a particularly dangerous situation for the public where 1) the party transferring the risk is better able to prevent loss or reduce the risk associated with loss, or 2) where the party to whom the risk has been transferred does not fully realize the responsibility which it has received.
DeFrancesco, 478 A.2d at 1307 (quoting Warren City Lines, 287 A.2d at 151-52); cf. Valhal Corp. v. Sullivan Assocs., Inc., 44 F.3d 195, 204 (3d Cir.1995) (“[S]o long as the limitation [of liability clause in a private contract] ... is reasonable and not so drastic as to remove the incentive to perform with due care, Pennsylvania courts uphold the limitation”).3 As additional bases for our reluctance to uphold such disclaimers, we cited the lack of incentive of a water utility insulated from liability to ensure an adequate supply of water; the utility’s ownership of, and exclusive responsibility for, the maintenance of its facilities; and the likely lack of consumer awareness of the exculpatory clause or its effect in transferring to the consumer sole responsibility for damages caused by the utility’s failings or omissions. Id.
I discern no cause to deviate from De-Francesco’s embrace of the Restatement’s principles. Although section 195’s commentary anticipates and approves “reasonable” limitations of liability, thus leaving room for our treatment of PUC-approved tariffs containing limitations of liability as binding law, that provision and DeFrances-co, both of which insert a “reasonableness” element, call for a more nuanced inquiry. See also Hamilton Employment Serv. v. N.Y. Tel. Co., 253 N.Y. 468, 171 N.E. 710, 710 (N.Y.1930) (holding that unless a damage limitation “is reasonable, it is not binding upon plaintiff’).
In light of the foregoing, I would hold that Rule 12.1 of PECO’s tariff is exculpatory, and thus unenforceable as contrary to the public policy of the Commonwealth of Pennsylvania. Consequently, I would reverse the trial court’s grant of PECO’s motion for partial summary judgment and its denial of Appellant’s countermotion. Because I would find that the plain language of PECO’s tariff is exculpatory and hence unenforceable in its entirety as against public policy, I would not need to address whether PECO’s tariff can — or in this case did — bar or limit damages for strict liability. As noted, however, I join the majority in its conclusion that PECO failed successfully to disclaim such liability in the tariff at bar.
Similarly, I would not need to address Appellant’s argument that the limitation of liability at issue, even if it is not facially exculpatory, is unreasonable and constructively exculpatory. Nonetheless, I find it noteworthy that, were Behrend to be applied in the strong sense embraced by the majority, it might render enforceable a utility’s PUC-approved limitation on liability for negligence to $100 or $5 or even $1. It is difficult to imagine a materially more severe limitation of liability clause than one that limits damages to $500 even when electricity, the most dangerous consumer deliverable4 over which PUC has regulato*940ry authority, has burned homes to the ground. When the permissible damages are several orders of magnitude smaller than the actual damages in the offing, the difference between $500 and these smaller increments is semantic at best and of no practical consequence to the injured party. If no Pennsylvania court has the authority to review PUC’s evaluation of the reasonableness of a given liability limitation, that body’s discretion is unfettered to an extent far in excess even of that bestowed upon the General Assembly, which delegated PUC its authority in the first instance. This state of affairs arguably contravenes fundamental principles of judicial review and separation of powers, an unacceptable result.
For the foregoing reasons, I respectfully dissent.

. The commentary to Section 195 also appears to allow for limitations of liability incorporating the sort of balancing we have entrusted to PUC:
[0]ne who is charged with a duty of public service, such as ... a public utility ... is not permitted to exempt himself from liability to the one to be served for negligent breach of that duty.... The rigor of this rule may, however, be mitigated by a fairly bargained for agreement to limit liability to a reasonable agreed value in return for a lower rate.
Restatement (Second) of Contracts § 195, Cmt. a.


. Many courts around the country have ruled similarly in the utility provider context. See, e.g., Zoller v. Niagara Mohawk Power Corp., 137 A.D.2d 947, 525 N.Y.S.2d 364, 367 (1988) ("[E]xculpatory clauses should be strictly construed against the person seeking exemption from liability.” (internal quotation marks omitted)); Richardson-Wayland Elec. Corp. v. Virginia Elec. & Power Co., 219 Va. 198, 247 S.E.2d 465 (1978) (“Because public policy forbids it, ... public service companies ... may not contract against liability for the breach of public duties.... Indeed, considering the high degree of care required of distributors of electricity, application of such a rule to power companies is especially appropriate.” (internal quotation marks and citations)).


. This principle applies with particular force to Appellant’s strict products liability claim. See Williams v. W. Penn Power Co., 313 Pa.Super. 461, 460 A.2d 278, 287, rev'd. on other grounds, 502 Pa. 557, 467 A.2d 811 (1983).


. See Slater v. Penna. Power Co., 383 Pa.Super. 509, 557 A.2d 368, 370 (1989) (citing Kintner v. Claverack Rural Elec. Co-op., Inc., 329 Pa.Super. 417, 478 A.2d 858 (1984)) (deeming electricity "an inherently dangerous *940instrumentality” as to which the supplier must employ the "highest standard of care”); Bryant v. Tri-County Elec. Membership Corp., 844 F.Supp. 347, 352 (W.D.Ky.1994) ("The citizen’s dependence upon, and vulnerability to, electricity is almost without parallel in modern life.... Indeed, a defect in electrical current often reveals itself only when it causes a catastrophe.”); Grant v. S.W. Elec. Power Co., 20 S.W.3d 764, 772-76 (Tex.App.2000) (distinguishing between a utility's privilege to limit by tariff liability for economic damages and its inability to do so for damages for personal injury because such a limitation would be unconscionable).